J. A21034/20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

K.L.C.-S. A/K/A K.L.C.                  :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
D.W.S.,                                 :         No. 1254 EDA 2019
                                        :
                         Appellant      :


               Appeal from the Order Entered April 24, 2019,
               in the Court of Common Pleas of Bucks County
                  Family Division at No. A06-2015-60567-C


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED DECEMBER 15, 2020

     K.L.C.S. a/k/a K.L.C. (“Mother”) appeals from the order dated April 22,

2019, and entered on April 24, 2019, that held her in contempt of the existing

custody order between her and D.W.S. (“Father”) regarding their two minor

children, J.S. (a female, born in May of 2002), and J.S. (a male, born in

October of 2003) (collectively, “the Children”). 1    Additionally, the order

required Mother to undergo in-person co-parenting counseling sessions, and

once completed, Mother and Father to jointly complete co-parenting




1 In May of 2020, the parties’ daughter, J.S., born in May of 2002, one of the
two subject children herein, became emancipated. The parties also have an
older daughter, J.S., born in January of 2000 and emancipated in January of
2018, who is not a subject child in this appeal.
J. A21034/20

counseling, and Mother to pay for the co-parenting counseling for both parties.

We affirm.

      We also agree with the trial court that Father’s request for this court to

impose his counsel fees and costs on Mother should be granted, as Mother’s

behavior has been obdurate, and her appeal is frivolous. Thus, we affirm the

order, grant Father’s request for Mother to pay Father’s counsel fees and

costs, and remand to the trial court to determine and impose the amount of

those fees and costs.

      In its Pa.R.A.P. 1925(a) opinion, the trial court ably set forth the factual

background and procedural history of this appeal.          (Trial court opinion,

5/16/19 at 1-2.) Relevant to the instant appeal, on March 28, 2016, Mother

and Father participated in their first Court Conciliation and Evaluation Service

(hereinafter “CCES”) evaluation, involving the Children and their since-

emancipated daughter, J.S. Eventually, the parties entered into a stipulated

custody agreement, which the court entered as an order in April of 2017. In

August of 2017, Father filed a petition for special relief to hold Mother in

contempt of the then-existing stipulated custody order, and for modification

of the custody order and his counsel fees.

      In the custody order dated and entered on February 6, 2018, the trial

court deferred the contempt matter filed in August of 2017, and directed the

parties to participate in a second, updated CCES evaluation.           The order

provided that, notwithstanding that the eldest child was emancipated, the



                                      -2-
J. A21034/20

contempt matter, as it related to her, was deferred for consideration in the

CCES evaluation and would be considered at a hearing in June or July of 2018.

     On February 8, 2018, the trial court also entered a second order dated

February 6, 2018, that directed the parties to participate in the CCES program

or risk sanctions set forth in Pa.R.C.P. 1915.8(g).    This order included a

provision captioned “CONSENT AND WAIVER” which both parties signed

and dated on February 6, 2018, that stated that the CCES evaluation report

could be admitted into evidence in the custody litigation between the parties.

The Consent and Waiver also provided that the parties waived the

presentation of evidence by testimony of the person who prepared the

CCES report in court and the right to call that person as a witness; the right

to subpoena the notes and the person who prepared the report to a deposition;

and the right to     subpoena from the CCES evaluator any medical,

psychological, or education records used in preparing the CCES evaluation.

Further, the Consent and Waiver provided that the parties waived the right to

challenge the qualifications, observations, reasoning, and conclusions of the

expert witness who prepared the CCES evaluation and report, and agreed not

to subpoena or otherwise call that person as a witness. By signing the Consent

and Waiver, the parties expressly did not waive their right to a full hearing

before the court or the right to call any other expert witness of their own.

Finally, the Consent and Waiver provided that the parties had voluntarily,




                                    -3-
J. A21034/20

knowingly, and intelligently agreed to participate in the procedure. (Trial court

order, 2/8/18 at 1-2 (unpaginated).)2

      Subsequently, the CCES report was filed on May 9, 2018. At the custody

hearing on June 25, 2018, the trial court, the Honorable Jeffrey G. Trauger,

entered a custody order “based on the agreement” of Mother and Father with

regard to the Children, wherein they share legal and physical custody of the

Children.

      The June 25, 2018 custody order had several provisions relevant to the

present appeal, including legal custody, physical custody, vacation, right of

first refusal, and other provisions.

      On December 17, 2018, Father filed a “Petition for Contempt and

Counsel Fees,” alleging Mother had violated the June 25, 2018 custody order.

Additionally, Father asserted Mother was attempting to estrange the Children

from him, as she had done with the parties’ eldest child, J.S., from whom he

is completely estranged. Father requested the trial court to find Mother in

willful contempt of its June 25, 2018 order, and direct that: a) Mother shall

honor the Right of First Refusal provision in the June 25, 2018 Order at all

times or suffer the loss of custodial time with the children; b) Mother shall be

committed to the Bucks County Correctional Facility until she writes a letter

to the court indicating how she intends to address her actions, which



2The record reflects that, on November 23, 2015, the parties signed and dated
an identical Consent and Waiver with regard to the first CCES report.

                                       -4-
J. A21034/20

undermine Father’s relationship with the Children; c) Mother shall submit to

co-parenting counseling with Father at Mother’s sole cost to actively address

Mother’s mental health issues and to address how she will cease undermining

Father’s relationship with the Children; and d) such other relief as the trial

court would deem appropriate and just. (Petition for contempt and counsel

fees, 12/17/18 at 4 (unpaginated).)

      On January 14, 2019, Mother’s present counsel, Attorney Rich Raiders,

entered his appearance. 3    On January 15, 2019, a custody conference

occurred before a custody conference officer, Attorney Lisa Prezelski, and she

filed her report.

      The trial court held an evidentiary hearing on March 26, 2019, at which

Mother was present with Attorney Raiders, and Father was present with his

counsel, Attorney Susan J. Smith. At the commencement of the hearing, the

trial court had an exchange with counsel concerning the court’s intention to

admit the two CCES reports, to which Mother’s counsel objected on the basis

that there was no one present to authenticate them. The trial court stated:

            THE COURT: Well, counsel, with all due respect, under
            the rules of this [c]ourt and the consent that was
            signed by your client, a CCES report can be introduced
            without the presence -- in fact, the presence of the
            evaluator is specifically prohibited under the CCES



3Attorney Sandra W. Morris represented Mother, until August 7, 2017, when
she withdrew as counsel, and Attorney David T. Schnarrs entered his
appearance. Attorney Schnarrs’ withdrawal as counsel does not appear in the
certified record.

                                      -5-
J. A21034/20

             process, so your objection is overruled. That report is
             part of the record in this case. . . .

Notes of testimony, 3/26/19 at 3.

     On April 24, 2019, the trial court entered an order dated April 22, 2019,

providing:

             AND NOW, this 22[nd] day of April, 2019, in
             accordance with the ruling made at the hearing on
             March 26, 2019, it is hereby ORDERED and DECREED
             and DIRECTED that:

             1.    Mother is found in contempt of the
                   [c]ourt’s Order dated June 25, 2018.

             2.    On April 6, 2019, Mother is to take the two
                   minor children to a location selected by
                   Father to secure their passports. If said
                   location is no longer available, Father has
                   10 days from that date, to designate a
                   new location.

             3.    Father is to maintain possession of the
                   minor children’s passports.

             4.    The parties must agree on any out of
                   country travel for the children. Consent
                   for travel outside of the country shall not
                   be unreasonably withheld. If a party
                   unreasonably withholds consent, that is
                   contempt of this Order.

             5.    Within 90 days of this Order, Mother must
                   complete an in-person co-parenting
                   course.    Proof of the completion of
                   Mother’s co-parenting course must be
                   provided to Father in a timely manner.

             6.    Once Mother completes said co-parenting
                   course and provides proof of attendance


                                      -6-
J. A21034/20

                  thereof to Father, the parties shall attend
                  co-parenting counseling for at least six (6)
                  sessions. If the parties cannot agree upon
                  a co–parenting counselor within twenty
                  days    of    Mother      completing     the
                  co-parenting course, the parties’ counsel
                  shall promptly submit three names to
                  chambers for the [c]ourt to select the
                  co-parenting counselor.

            7.    The cost of all co-parenting counseling,
                  together and individually, along with the
                  cost of the Mother’s co-parenting course,
                  shall be paid exclusively by Mother.

Trial court order, 4/22/19.4

      On April 26, 2019, Mother timely filed a notice of appeal, along with a

concise   statement   of   errors   complained   of   on   appeal,   pursuant   to

Pa.R.A.P. 1925(a)(2)(ii) and (b). On May 10, 2019, Attorney Smith withdrew

her appearance for Father. He is proceeding pro se in this appeal. In his

brief, Father requested this court to award his counsel fees and costs against

Mother based on her:

            pattern of obdurate behavior, which has been
            demonstrated over and over again. Her frivolous
            appeal serves merely as the capstone of Mother’s
            non-compliance with custody orders.




4The trial court stated that it was not imposing a sanction on Mother for her
contempt, which would render this order not appealable. Rhoades v. Pryce,
874 A.2d 148 (Pa.Super. 2005), appeal denied, 587 Pa. 724, 899 A.2d 1124
(2006). However, we find that by imposing all costs of the co-parenting
counseling, together and individually to be paid exclusively by Mother, this is
a significant sanction which renders the contempt order final and appealable.

                                      -7-
J. A21034/20

        On September 4, 2020, Father, acting pro se, filed a motion for

post-submission communication, asserting that the order on appeal against

Mother:

             exemplifies a pattern of obdurate behavior which has
             been demonstrated over and over again and the
             frivolous appeal serves merely as the capstone of
             Mother’s non-compliance with custody orders.
             Consistent with the Conclusion within the Brief for
             Appellee, I am requesting that legal fees be
             reimbursed totaling $1669.50.

Father’s “Application for Post-Submission Communication” at 1.

        On September 10, 2020, Mother’s counsel filed an “Answer to

Application for Post-Submission Communication.”        Mother asserts that her

appeal is not frivolous and that we should dismiss, with prejudice, Father’s

motion. She further suggests that Attorney Smith, after withdrawing, might

have been involved in preparing Father’s pro se brief on appeal and, possibly,

in other matters in this litigation, and that we should refer her to our Supreme

Court’s Disciplinary Board.5

        In her brief on appeal, Mother raises two issues:

              1.    Did the trial court deny appellant her procedural
                    due process rights by admitting into evidence
                    and incorporating into the trial record a report
                    of a custody evaluation containing opinion as a
                    business record contrary to the Pennsylvania
                    Supreme Court opinion in In re: A.J.R.-H. and
                    I.G.R.-H., Appeal of K.J.R., Mother, 188 A.3d
                    1157, 1167 (Pa. 2018) prohibiting the
                    admission of opinion as a business record

5   We decline Mother’s request.

                                       -8-
J. A21034/20

                  without offering the opportunity for the parties
                  to examine any witnesses supporting hearsay
                  opinion evidence?

            2.    Did the trial court deny appellant her procedural
                  due process rights by admitting such hearsay
                  opinion evidence concerning the minor children
                  who were the subject of the custody matter
                  without providing the opportunity for the
                  children to appear before the court, especially in
                  light of the admission of opinion as business
                  records?

Mother’s brief at 2.

      In her brief, Mother summarizes her argument as follows:

            The CCES reports were offered, and immediately
            accepted, as exhibits at trial. These exhibits were not
            properly authenticated, and both exhibits contained
            multiple levels of hearsay not satisfying any of the
            mandates of the business record exception. It is well
            established that each level of hearsay must fall into an
            exception.     It is well established that records
            containing medical diagnosis and opinion are
            inadmissible unless the declarant testifies and is
            subjected to cross-examination. Recent Supreme
            Court precedent[, In re: A.J.R.-H. and I.G.R.-H,
            supra,] reinforces the right to confront witnesses
            offering opinion as a business record. Therefore, the
            records presented should have been rejected as
            hearsay. The admission of record was not a harmless
            error.

            Instead, the Bucks County Court of Common Pleas
            requires anyone seeking a custody evaluation to
            execute an adhesion contract requiring all parties to
            unconstitutionally waive their right to confront the
            custody evaluator. The CCES order in Bucks County
            must be issued on the standard Bucks County Custody
            Evaluation Order which the parties are not permitted
            to amend.


                                     -9-
J. A21034/20



            The trial court also erred in not allowing the children
            to be [sic] testify regarding the alleged alienation.
            The only evidence of alleged alienation consisted of
            the CCES report, without the opportunity to confront
            the author of the report and its opinion evidence. At
            no point did the trial court evaluate any evidence of
            actual alienation of the children. The trial court
            directly stated that the minor children had their say
            with CCES and were not entitled to speak to the judge.
            Without being able to testify that the alienation did in
            fact occur, there can be no determination that any
            alienation existed.

Mother’s brief at 4-5.

      With regard to civil contempt, this court has set forth our scope and

standard of review as follows:

            In reviewing a trial court’s finding on a contempt
            petition, we are limited to determining whether the
            trial court committed a clear abuse of discretion. This
            Court must place great reliance on the sound
            discretion of the trial judge when reviewing an order
            of contempt.[Footnote 7]

                  [Footnote 7] To sustain a finding of civil
                  contempt, the complainant must prove
                  certain    distinct    elements     by     a
                  preponderance of the evidence: (1) that
                  the contemnor had notice of the specific
                  order or decree which he is alleged to have
                  disobeyed; (2) that the act constituting the
                  contemnor’s violation was volitional; and
                  (3) that the contemnor acted with
                  wrongful intent. . . .

P.H.D. v. R.R.D., 56 A.3d 702, 706 (Pa.Super. 2012) (quotation and citations

omitted).




                                     - 10 -
J. A21034/20

      Additionally, we have stated:

           When considering an appeal from an Order holding a
           party in contempt for failure to comply with a court
           Order, our scope of review is narrow: we will reverse
           only upon a showing the court abused its discretion.
           The court abuses its discretion if it misapplies the law
           or exercises its discretion in a manner lacking reason.
           To be in contempt, a party must have violated a court
           Order, and the complaining party must satisfy that
           burden by a preponderance of the evidence.

           ....

           Further, with regard to contempt orders, this Court
           has stated:

                  Each court is the exclusive judge of
                  contempts against its process.          The
                  contempt power is essential to the
                  preservation of the court’s authority and
                  prevents the administration of justice
                  from falling into disrepute.         When
                  reviewing an appeal from a contempt
                  order, the appellant [sic] court must place
                  great reliance upon the discretion of the
                  trial judge. On appeal from a court order
                  holding a party in contempt of court, our
                  scope of review is very narrow. We are
                  limited to determining whether the trial
                  court committed a clear abuse of
                  discretion.

Harcar v. Harcar, 982 A.2d 1230, 1234-1235 (Pa.Super. 2009) (some

quotations and some citations omitted). Moreover, “[t]his Court defers to the

credibility determinations of the trial court with regard to the witnesses who

appeared before it, as that court has had the opportunity to observe their

demeanor.” Id. at 1236 (quotation omitted).


                                      - 11 -
J. A21034/20

      Moreover, “[d]ue process requires that the litigants receive notice of the

issues before the court and an opportunity to present their case in relation to

those issues.”   Brooks-Gall v. Gall, 840 A.2d 993, 997 (Pa.Super. 2003)

(recognizing that dependency proceedings implicate due process concerns).

It is well settled that “procedural due process requires, at its core, adequate

notice, opportunity to be heard, and the chance to defend oneself before a fair

and impartial tribunal having jurisdiction over the case.” S.T. v. R.W., 192

A.3d 1155, 1161 (Pa.Super. 2018).        “The right of a litigant to in-court

presentation of evidence is essential to due process; in almost every setting

where important decisions turn on questions of fact, due process requires an

opportunity to confront and cross-examine adverse witnesses.” M.O. v. F.W.,

42 A.3d 1068, 1072 (Pa.Super. 2012). “A question regarding whether a due

process violation occurred is a question of law for which the standard of review

is de novo and the scope of review is plenary.” Commonwealth v. Tejada,

161 A.3d 313, 317 (Pa.Super. 2017).

      The trial court discussed Mother’s issues together, as follows.

            The first issue before the Superior Court is whether
            Mother’s procedural due process rights were denied
            “by admitting into evidence and incorporating into the
            trial record a report of custody evaluation.” [The trial
            court] initially note[s] that Mother does not dispute
            having signed the CCES consent and waiver form to
            participate in the CCES evaluation. That form states
            as follows:      “I hereby consent to psychological
            services to be performed by Court Conciliation and
            Evaluation Services. I understand that the purpose of
            these services is to help us decide how our family can


                                     - 12 -
J. A21034/20

          best meet the needs of the children and adults, and to
          provide the court with the conclusions of an
          independent expert.” (CCES Consent and Waiver,
          dated February 6, 2018, hereinafter “CCES Consent
          and Waiver.”).

          By signing such consent and waiver, Mother affirmed
          that “I stipulate to the admission of the report into
          evidence. I understand that normally evidence is
          offered by a witness testifying in court. I am waiving
          the necessity of the presentation of testimony by the
          person who prepares the report.”          Id.  Further
          language included the averment that “I waive the right
          to subpoena the notes and the person who prepares
          the report to a deposition or testify in court. I
          understand that normally there is right to challenge
          the qualifications, observations, reasoning and
          conclusion of the expert witness by questioning that
          witness. I am waiving my right to question this
          witness on the record. I agree not to subpoena or
          otherwise call this witness.” Id.

          However, the Consent clearly states that “I do not
          waive my right to a full hearing before the court or my
          right to call any other expert witness of my own.” Id.
          Mother enjoyed the benefit of a “full hearing” before
          [the trial court] on March 26th, [2019,] but appears
          to be looking for any grounds, no matter how
          frivolous, to appeal the order handed down following
          said hearing.

          Mother’s assertion that her procedural due process
          rights were denied by admitting into evidence and
          incorporating into the trial record the parties’ CCES
          evaluation report, [sic] flies in the face of her own
          signature on the Consent and Waiver form, which
          explicitly states that she agreed to the admissibility of
          said report as part of the trial record. Further, it
          contained language of a clear waiver of any right to
          subpoena or cross-examine the CCES evaluator. We
          also note that Mother was represented by counsel at



                                   - 13 -
J. A21034/20

          the time she signed the subject CCES Evaluation
          Consent and Waiver. (CCES “Consent and Waiver”).

          Mother claims that admitting the CCES report was
          contrary to the Pennsylvania Supreme Court opinion
          in In re A.J.R.-H., prohibiting the admission of
          opinion as a business record without offering the
          opportunity for the parties to examine any witnesses
          supporting hearsay opinion evidence.           In re
          A.J.R.-H., 188 A.3d 1157, 1167 (Pa. 2018). This case
          is clearly not applicable to the instant case. In re
          A.J.R., [sic] involved a termination of parental rights
          in the Orphan’s Court of Berks County. There, 167
          exhibits were admitted en masse to the hearing, when
          Children and Youth Services (CYS) filed petitions to
          terminate the parental rights of mother and father.
          Those documents included CYS’s summary of exhibits
          and of the case, which were not admissible under the
          business records exception.

          The instant case does not involve the termination of
          parental rights, nor [sic] business records being
          admitted as an exception to the hearsay rule. As
          indicated above, the CCES report was admitted based
          on both Mother and Father signing the CCES Consent
          and Waiver.

          The second issue before the Superior Court is whether
          Mother’s procedural due process rights were infringed
          because, as she contends, her minor children should
          have been allowed to testify in open court to the
          custody matter at hand.

          However, the weight of both statutory and case law is
          against Mother’s arguments. It is clear that the [t]rial
          [c]ourt has discretion whether or not to have minor
          children testify at custody hearings.

          Pa.R.C.P. 1915.11(b) expressly provides this
          discretion to the Trial Court and does not require that
          the court interview a child in a custody matter.



                                   - 14 -
J. A21034/20

          Likewise, Pa.R.C.P. 1915.11(c) does not mandate a
          child’s attendance at a custody hearing.

          More specifically, Pa.R.C.P. 1915.11, entitled
          “Appointment of Attorney for Child. Interview of
          Child. Attendance of Child at Hearing or Conference”
          provides, in relevant part:

          (b)   The court may interview a child, whether
                or not the child is the subject of the action,
                in open court or in chambers.             The
                interview shall be conducted in the
                presence of the attorneys and, if
                permitted by the court, the parties. The
                attorneys shall have the right to interview
                the child under the supervision of the
                court. The interview shall be part of the
                record.

          (c)   Unless otherwise directed by the court,
                the child who is the subject of the action
                shall not be required to attend a hearing
                before the court or a conference.

          Pa.R.Civ.P. 1915.11.

          Case     law   upholds    the   plain   language     of
          Pa.R.Civ.P. 1915.11, which renders interviewing a
          child in a custody proceeding optional. In the case of
          T.D. v. E.D., [194 A.3d 1119 (2018),] the
          Pennsylvania Superior Court upheld the [t]rial
          [c]ourt’s discretion as to whether or not to allow a
          minor child to testify in open court at a custody
          hearing or to be interviewed by the Judge in
          chambers. T.D. v. E.D., 2018 PA Super 235, 194 A.3d
          1119 (2018) ([f]ather argued that the trial court erred
          in not interviewing Child with regard to flying as an
          unaccompanied minor, but the Superior Court
          disagreed and affirmed that the trial court did not
          abuse its discretion in such matters).




                                   - 15 -
J. A21034/20

          Moreover, in prioritizing a child’s best interest, there
          are several instances that would warrant keeping a
          child away from the court when the child’s
          participation is not necessary. The stress and emotion
          involved in coming to court to testify, even for an
          adult, particularly about situations involving children
          and their parents, could have an adverse effect on a
          child. Placing a child in a position of feeling like he or
          she has to choose or opine on even a discrete custody
          matter could aggravate relationships to the detriment
          of the child’s best interest.

          “[T]he presence of a child in court is not always
          necessary or desirable.    The experience may be
          traumatic and disruptive. Consequently, the child
          should not be required to attend a hearing or
          conference in every case.” See Domestic Relations
          Committee        Explanatory     Comment       to
          Pa.R.Civ.P. 1915.11 (1991); T.D., 2018 PA Super
          235.

          In this instance, Mother’s counsel submitted no
          explicit offer of proof of what relevant testimony he
          expected to elicit from the children or how the
          testimony would be germane to the matters before the
          [c]ourt. There is no evidence that either party asked
          for their children to speak privately to the Judge on
          any compelling custody matter.

          At [the trial court’s] hearing on March 26, 2019,
          Appellant’s counsel objected to the admission of the
          CCES report into the record. The [c]ourt unmistakably
          responded[,] “Well, counsel, with all due respect,
          under the rules of this [c]ourt and the consent that
          was signed by your client, a CCES report can be
          introduced without the presence - in fact, the presence
          of the evaluator is specifically prohibited under the
          CCES process, so your objection is overruled. The
          report is part of the record in this case.” (Transcript,
          pp. 2-3).




                                   - 16 -
J. A21034/20

             Therefore, the [c]ourt’s ruling on the admissibility of
             the CCES report at the hearing put Mother’s counsel
             on notice of his client’s consent to its admissibility.

             He should have had ample opportunity to review the
             “Consent and Waiver,” of his client as it was part of
             the trial record. Perhaps being new in the case may
             have caused Mother’s counsel to overlook the record
             at [the] time of the hearing.

             However, Mother’s continued pursuit of these
             assertions in the face of the record, as well as
             contradictory statutory and case law, where she does
             not dispute her signature on the Consent[,] is
             particularly bewildering to this [c]ourt. It appears
             Mother, who had previously agreed to the CCES
             evaluation[,] is suddenly unwilling to accept its
             findings when not favorable to her view. This [a]ppeal
             was filed despite the fact that it would perpetuate
             acrimony and the negative effect it would likely have
             on the best interests of the children. Moreover, it
             underscores the need for Mother to undergo
             co-parenting classes, as ordered, and not delay their
             completion any further.

Trial court opinion, 5/16/19 at 4-7 (emphasis added).

        Upon careful review, we find that the record supports the trial court’s

finding of contempt against Mother. Concerning the admissibility of the CCES

reports, we find no abuse of discretion on the part of the trial court, and we

adopt its reasoning as this court’s own. (See trial court opinion, 3/16/19 at

4-5.)    Mother, who was counseled, signed the Consent and Waiver in the

November 23, 2015 and February 6, 2018 orders for the parties to participate

in CCES, and thereby consented to the use of the CCES reports in litigation

proceedings.    To the extent that her present counsel attempts to cast the



                                     - 17 -
J. A21034/20

Consent and Waiver portion of the trial court’s orders as a contract of

adhesion, this issue is not properly raised before this court, as it was not raised

in the trial court. See Pa.R.A.P. 302(a) (providing that issues not raised in

the lower court are waived, and cannot be raised for the first time on appeal).

      Likewise, for reasons expressed in the trial court opinion regarding

Mother’s second issue, the trial court did not abuse its discretion in considering

the Children’s statements as set forth in the CCES reports. (See trial court

opinion, 3/16/19 at 5-7.) Mother and her counsel had notice of the CCES

reports and Father’s potential use of the content of the reports at the hearing.

She had an opportunity to be heard regarding the admission into evidence,

and the court’s consideration, of the statements that the Children made to the

CCES evaluator that were part of those reports. As discussed in the trial court

opinion, Mother’s counsel failed to present the trial court with any necessary

reason for the Children to testify in court. We agree with the reasoning in the

trial court’s opinion. (See trial court opinion, 5/16/19 at 5-7.)

      We find there is competent evidence in the record to support the trial

court’s credibility and weight determinations, and the trial court’s findings

regarding contempt are not unreasonable. We, therefore, affirm the April 22,

2019 order.

      Finally, we address Father’s requests, made in his brief on appeal and

motion for post-submission communication, for this court to award his counsel




                                      - 18 -
J. A21034/20

fees to him and to order Mother to pay the costs of litigation. In so doing, we

grant his request for post-submission communication.

      In its Rule 1925(a) opinion, the trial court addressed Father’s request

for counsel fees as follows.

            The third issue before the Superior Court is whether
            Father is entitled to an award of reasonable attorney
            fees pursuant to Pa.R.A.P. 2744.        A reasonable
            attorney’s fee may be granted where an appeal is
            frivolous or results from vexatious conduct. Pa.R.A.P.
            2744. An appeal is frivolous where it lacks any basis
            in law or fact. Marino by Marino v. Marino, 411
            Pa.Super. 424, 601 A.2d 1240, 1250 (1992), citing
            Smith v. Corn., Pennsylvania Bd. of Prob. &
            Parole, 524 Pa. 500, 506, 574 A.2d 558, 562 (1990).

            Likewise, when identifying a frivolous appeal, our
            Superior Court has held that they must determine
            whether [the] appellant’s arguments will likely
            succeed and whether continuation of the contest is
            reasonable. Com. Dept of Transp. v. Springbrook
            Transp., Inc., 390 Pa.Super. 308, 568 A.2d 667
            (1990). There, the [Superior Court] found that [the
            appellant] should not have filed an appeal as “[i]t
            ignored well-settled precedent and had no likelihood
            of success.” Id. Consequently, an award of attorney’s
            fees to appellee Springbrook was found to be justified.
            Therefore, we believe Father is entitled to attorney
            fees and costs based on Mother’s pattern of obdurate
            behavior, which has been demonstrated over and over
            again. Her frivolous appeal serves merely as the
            capstone of Mother’s non-compliance with custody
            orders.

            Overall, in making our decision, it has been clear to us
            for quite some time that there is significant conflict
            between the parties, and that there is almost no
            willingness on the part of Mother to cooperate or
            communicate with Father.


                                     - 19 -
J. A21034/20



            Here, Mother blatantly violated the Custody Order of
            June 25, 2018. Not only did she openly criticize Father
            in front of their children, but also denied him the right
            of first refusal for care of their children when she was
            hospitalized. She claimed at the hearing that she was
            in pain and under the influence of pain medication and
            was therefore unable to make decisions. However, we
            found that she in fact was able to make several
            decisions including original and then modified
            provisions for the care of the children by neighbors
            and the decision to tell the children not to let Father
            know of her hospitalization.

            We found that there’s a complete lack of co-parenting
            here and Mother does not respect Father, even in front
            of their children. A clearer case of contempt is hard
            to imagine, but to add injury to insult, Mother and her
            attorney chose to appeal that Order on frivolous
            grounds. Rather than complying with a Custody Order
            that is in the best interests of their children, Mother
            appears to require yet another reminder from our
            judicial system that she does indeed share custody
            with Father.

Trial court opinion, 5/16/19 at 8-9.

      In her “Answer to Application for Post-Submission Communication,”

Mother asserts:

            21.   For the appellate court to determine frivolity,
                  the [c]ourt must find that “appellant’s claim
                  lacks any basis in law or fact.” Commw. v.
                  Reichle, 404 Pa.Super. 1, 589 A.2d 1140, 1143
                  (Pa. Super 1991).

Mother’s   “Answer   to   Application    for     Post-Submission   Communication”

at (unpaginated) 5 ¶ 21. In Reichle, to determine whether the appeal was

frivolous for purposes of determining whether to impose counsel fees and


                                        - 20 -
J. A21034/20

costs pursuant to Pa.R.A.P. 2744 requested by the appellee, we scoured the

record for whether the appeal had any basis in law or fact, relying on our

case law as precedent.     Reichle, 589 A.2d at 1143.        In that matter, we

determined that there was no basis in law or fact for the appellant’s counsel

to have filed the appeal and, accordingly, remanded the matter for the trial

court to determine the amount of, and to impose, the counsel fees and costs.

Id.6

       In the present matter, we have scoured the record and conclude that

there was no basis in law or fact for Mother, who voluntarily, intelligently, and

knowingly entered the November 23, 2015 and February 25, 2018 custody

agreements/orders of court, with Consent and Waiver provisions, to behave

in a manner which did not comply with the custody order by interfering with

Father’s exercise of shared physical custody of the Children.        Because of

Mother’s obdurate behavior, it became necessary for Father to continue the

custody litigation, including opposing Mother’s appeal of the contempt order

against Mother. As suggested by the trial court, Mother continued her pattern

of obdurate behavior by challenging the trial court’s admission of the CCES




6  See generally, Commonwealth v. Goodwin, 928 A.2d 287, 291
(Pa.Super. 2007) (en banc) (stating that, in assessing whether an appeal is
frivolous, it is “this Court’s duty to conduct its own review of the trial court’s
proceedings and render an independent judgment as to whether the appeal
is, in fact, wholly frivolous.” Id., quoting Commonwealth v. Wright, 846
A.2d 730, 736 (Pa.Super. 2004). See Commonwealth v. Flowers, 113 A.3d
1246, 1250 (Pa.Super. 2015) (following Goodwin).

                                     - 21 -
J. A21034/20

reports as inappropriate, and raising the claims that the court’s admission of

the CCES reports violated her guarantee to due process, and that the trial

court abused its discretion in failing to have Children present to testify before

the court. We agree with the trial court that Mother’s appeal is frivolous.

      Accordingly, we affirm the trial court order that found Mother in

contempt and imposed sanctions on her. As we agree with the trial court that

Mother’s behavior has been obdurate in this litigation and that Mother’s appeal

is frivolous, for the reasons stated by the trial court, we agree that Mother

should bear the costs of Father’s counsel fees and court costs. We, therefore,

remand the matter to the trial court for the determination of the amount of

Father’s counsel fees and costs, and to impose such on Mother.         Reichle,

supra, 589 A.2d 1143.

      Order affirmed; Father’s motion for post-submission communication

granted; case remanded for further proceedings consistent with this

Memorandum. Jurisdiction relinquished.

Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary



Date: 12/15/2020




                                     - 22 -